DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 12/2/2020 have been entered.  In the amendment, claims 1, 3, 5-7, 9, 11, and 12 have been amended.  New claim 13 has been added. 
The objections to claims 5-7, 11, and 12 have been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 10-19, filed 12/2/2020, with respect to the rejections of claims 1-12 under 35 U.S.C. §§ 102(a)(1) and 103 have been fully considered and are persuasive.  The rejections of claims 1-12 under 35 U.S.C. §§ 102(a)(1) and 103 have been withdrawn. 
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a computer-implemented method for at least partially removing intrinsic static noise from data obtained by an optical time-of-flight sensor using full-waveform analysis, said intrinsic static noise being caused by electrical and/or optical interference produced by components of the optical time-of-flight sensor, said computer-implemented method comprising use of at least one processing unit for: receiving a plurality of calibration full-waveform traces from the optical time-of-flight sensor, the calibration full-waveform traces being obtained in a controlled environment wherein no object is present in a field of view of the optical time-of-flight sensor; determining a noise template using the calibration full-waveform traces by performing a statistical analysis on the calibration full-waveform traces to determine a shape and an amplitude of said intrinsic static noise in said calibration full-waveform traces; receiving a normal operation full-waveform trace from the optical time-of-flight sensor, the normal operation full-waveform trace being obtained in an uncontrolled environment wherein a presence of said object in said field of view is unknown; subtracting the noise template from the normal operation full-waveform trace, thereby obtaining a denoised signal; and outputting the denoised signal. 
Independent claim 7 recites a system for at least partially removing intrinsic static noise from data obtained by an optical time-of-flight sensor using full-waveform analysis, said intrinsic static noise being caused by electrical and/or optical interference produced by components of the optical time-of-flight sensor, said system comprising a 
Independent claim 13 recites a computer program product for at least partially removing intrinsic static noise from data obtained by an optical time-of-flight sensor using full-waveform analysis, said intrinsic static noise being caused by electrical and/or optical interference produced by components of the optical time-of-flight sensor, the computer program product comprising a computer readable memory storing computer executable instructions thereon that when executed by a processor perform the method steps of: receiving a plurality of calibration full-waveform traces from the optical time-of-flight sensor, the calibration full-waveform traces being obtained in a controlled environment wherein no object is present in a field of view of the optical time-of-flight sensor; determining a noise template using the calibration full-waveform traces by performing a statistical analysis on the calibration full-waveform traces to determine a shape and an amplitude of said intrinsic static noise in said calibration full-waveform traces; receiving a normal operation full-waveform trace from the optical time-of-flight sensor, the normal operation full-waveform trace being obtained in an uncontrolled environment wherein a presence of said object in said field of view is unknown; subtracting the noise template from the normal operation full-waveform trace, thereby obtaining a denoised signal; and outputting the denoised signal. 
The claimed limitations 
as recited in combination in independent claim 1, in particular, ” determining a noise template using the calibration full-waveform traces by performing a statistical analysis on the calibration full-waveform traces to determine a shape and an amplitude of said intrinsic static noise in said calibration full-waveform traces” 
as recited in combination in independent claim 7, in particular, ”determining a noise template using the calibration full-waveform traces by performing a statistical analysis on the calibration full-waveform traces to determine a shape and an amplitude of said intrinsic static noise in said calibration full-waveform traces” 
and
as recited in combination in independent claim 13, in particular, ”determining a noise template using the calibration full-waveform traces by performing a statistical analysis on the calibration full-waveform traces to determine a shape and an amplitude of said intrinsic static noise in said calibration full-waveform traces” 
are neither anticipated by nor found obvious the prior art of record. 
The closest prior art, ***, teaches 
a computer-implemented method for at least partially removing intrinsic static noise from data obtained by an optical time-of-flight sensor using full-waveform analysis, said intrinsic static noise being caused by electrical and/or optical interference produced by components of the optical time-of-flight sensor, said computer-implemented method comprising use of at least one processing unit for: receiving a plurality of calibration traces from the optical time-of-flight sensor, the calibration traces being obtained in a controlled environment wherein no object is present in a field of view of the optical time-of-flight; receiving a normal operation trace from the optical time-of-flight sensor, the normal operation trace being obtained in an uncontrolled environment wherein a presence of said object in said field of view is unknown; subtracting noise from the normal operation trace, thereby obtaining a denoised signal; and outputting the denoised signal 
and 
a system for at least partially removing intrinsic static noise from data obtained by an optical time-of-flight sensor using full-waveform analysis, said intrinsic static noise being caused by electrical and/or optical interference produced by components of the optical time-of-flight sensor, said system comprising a template generator for receiving a plurality of calibration traces from the optical time-of-flight sensor, the calibration traces being obtained in a controlled environment wherein no object is present in a field of view of the optical time-of-flight sensor; and a denoising unit for receiving a normal operation trace from the optical time-of-flight sensor, the normal operation trace being obtained in an uncontrolled environment wherein a presence of said object in said field of view is unknown; subtracting noise from the normal operation trace, thereby obtaining a denoised signal; and outputting the denoised signal; wherein said template generator and said denoising unit are provided by at least one processing unit. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular, ” determining a noise template using the calibration full-waveform traces by performing a statistical analysis on the calibration full-waveform traces to determine a shape and an amplitude of said intrinsic static noise in said calibration full-waveform traces” 
as recited in combination in independent claim 7, in particular, ”determining a noise template using the calibration full-waveform traces by performing a statistical analysis on the calibration full-waveform traces to determine a shape and an amplitude of said intrinsic static noise in said calibration full-waveform traces” 
and
as recited in combination in independent claim 13, in particular, ”determining a noise template using the calibration full-waveform traces by performing a statistical analysis on the calibration full-waveform traces to determine a shape and an amplitude of said intrinsic static noise in said calibration full-waveform traces”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645